Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Claims 1-21 and 23 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-21, 23, and 24 are withdrawn, because independent claims 1, 3, 11, 13 and 23 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Shimokita et al. in view of Fujita et al. on claims 1, 2, 4-5, 7-14, 17, 18, 20, and 21 are withdrawn, because independent claims 1, 3, 11, 13, and 23 have been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Shimokita et al. in view of Fujita et al. as applied to claim 1 and further in view of Zhang on claim 6 is withdrawn, because independent claim 1 has been amended.

The claim rejection under 35 U.S.C. 103 as unpatentable over Shimokita et al. in view of Fujita et al. as applied to claim 11 and further in view of Zhang on claims 15, 16, 19, 23 and 24 are withdrawn, because independent claim 11 has been amended.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aliki Collins on March 1 and 4, 2021.



IN THE CLAIMS: 

8. (Cancelled)

11. (Currently Amended):  A method for preparing a lithium-ion battery comprising:
		 providing a cathode electrode comprising a lithium cathode compound, wherein the lithium compound comprises one of lithium cobalt oxides (LCO), or lithium nickel manganese  cobalt oxides (NMC);
		 adding solid additives in particulate form to the cathode electrode wherein the solid additives comprise boron nitride and boric acid; and
		wherein all the solid additives are uniformly dispersed within the cathode electrode.

18. (Cancelled)

21. (Cancelled)

23. (Currently Amended):  A method for producing a cathode to be used in the production of Li-ion batteries comprising:
	providing boron nitride in particulate form;
	adding the boron nitride to boric acid to form a particulate mixture; 
	milling the particulate mixture; and 
	adding the particulate mixture to a cathode electrode comprising a lithium cathode compound, wherein the lithium compound comprises one of lithium cobalt oxides (LCO), lithium 
	wherein the particulate material is uniformly dispersed within a cathode electrode.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a lithium ion battery cathode compound and method of forming with a lithium compound which comprises one of lithium cobalt oxide or lithium nickel manganese cobalt oxide (claims 1 and 11); lithium cobalt oxide, lithium nickel manganese cobalt oxide, lithium nickel cobalt aluminum oxides, lithium iron phosphates, or lithium manganese oxide (claims 3, 13, 21, 23) provided with solid additives in particulate form comprising boron nitride and boric acid uniformly dispersed within the cathode.  Specifically, the cited art of Shimokita et al. and Fujita et al. do not teach the lithium compounds as recited provided with particulate additives comprising boron nitride and boric acid uniformly dispersed in the cathode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727